Citation Nr: 1717409	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  The propriety of the reduction for adenocarcinoma of the lung, right upper lobe, post-operative lobectomy (herein after "lung disability") from 30 percent to 10 percent, effective August 1, 2013.

2.  Entitlement to ratings for the lung disability in excess of 30 percent from October 1, 2009 to July 31, 2013, in excess of 10 percent from August 1, 2013 to February 17, 2016, and entitlement to a compensable rating thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO decreased the Veteran's rating for adenocarcinoma of the lung, right upper lobe, status post lobectomy, from 100 percent to 30 percent, effective October 1, 2009.  While pending appeal, in a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) further reduced disability rating from 30 percent to 10 percent, effective August 1, 2013, on the basis of clear and unmistakable evidence (CUE) in the July 2009 rating decision.  

The Veteran initially requested a hearing before a member of the Board in connection with his appeal but in January 2014, the Veteran withdrew the hearing request.  The withdrawal of the hearing request was reiterated in a February 2014 statement by the Veteran's representative.  Accordingly, the Board accepts that the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2016).

This case was previously remanded by the Board in May 2015 for further development. While on remand, in an April 2016 decision, the AOJ assigned a noncompensable rating effective February 18, 2016.  The April 2016 rating decision also increased the rating for another disability not currently on appeal, which actually increased the Veteran's overall compensation.  


As an initial matter, the Board finds that the AOJ substantially complied with the May 2015 remand directives.  In this regard, the Board directed the AOJ to 
to obtain outstanding VA treatment records, provide the Veteran with a VA examination, and to readjudicate the claims on appeal.  The AOJ requested outstanding VA treatment records in February 2016 but the search resulted in a finding that the Veteran had not been treated by VA since February 2012 and there were no outstanding treatment records.  The Veteran was provided with VA examinations in March 2016, which the Board finds to be adequate.  The AOJ readjudicated the claims for a higher rating from February 18, 2016 as well as the claim for TDIU issue in April 2016.  The Board acknowledges that the AOJ did not issue a supplemental statement of the case (SSOC) with respect to the staged ratings prior to February 18, 2016; however, as the evidence obtained following the May 2015 remand was either irrelevant to those periods, or duplicative of evidence already of record during those periods, the Board finds that the SSOC was not necessary and the AOJ substantially complied with the May 2015 remand directives.  No further AOJ action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As discussed in the May 2015 remand, the Board has reviewed the circumstances of each rating decrease to determine whether the claim on appeal should be characterized as a "rating reduction" or claim for increased rating, or both. 
The Board considered whether the claims should be characterized as formal reduction issues.  The Board acknowledges the March 2017 Informal Hearing Presentation (IHP) in which the Veteran's representative addressed the propriety of the reductions.  

With respect to the reduction from 100 percent to 30 percent, the Board finds that regulations regarding rating reductions are not applicable.  As discussed in the May 2015 remand, the Board notes that the diagnostic code under which the Veteran's lung disability was initially rated (DC 6819), contains a temporal element for a 100 percent rating for malignant neoplasms for any specified part of the respiratory system exclusive of skin growths.  Thus, the AOJ's July 2009 decision was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).  Rather, "the 100 percent disability rating ceased to exist two years 'following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.' Diagnostic Code 6819 Note, 38 U.S.C. § 4.97."  Rossiello, 3 Vet. App. at 433.  Thus, claim with respect to the reduction from 100 percent to 30 percent is properly characterized as a claim for an increased rating. 

The remaining stages, and respective reductions, are also before the Board as those reductions occurred during the pendency of the appeal.

With respect to the reduction from 30 percent to 10 percent, in a May 2013 rating decision, the AOJ explained that the reduction was based on a finding of CUE in the July 2009 rating decision which assigned a rating of 30 percent following the expiration of the 100 percent disability rating.  Therefore, the claim with respect to this reduction is properly characterized as the propriety of the reduction.  The Board notes that although the May 2013 statement of the case did not list the propriety of the reduction as a separate issue on appeal, the body of the SOC discussed the propriety of the rating reduction.  Therefore, the Board may proceed to adjudicate the claim without prejudice to the Veteran. 

The reduction from 10 percent to the noncompensable rating, however, was not a "reduction" per se as the Veteran's overall compensation was not reduced as a result of the reduction.  In this regard, the April 2016 rating decision that reduced the rating, also assigned a higher rating for another issue not presently on appeal.  The Veteran's combined rating was actually increased as a result.  Because there was no reduction in overall compensation, the notice provisions of 38 C.F.R. § 3.105 do not apply to the April 2016 reduction.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective 

if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2009 decision, the AOJ reduced the rating for the Veteran's service-connected lung disability from 100 percent disabling to 30 percent disabling effective October 1, 2009; the Veteran was notified of the proposed rating reduction more than 60 days in advance, in January 2009. 

2.  In an August 2011 rating decision, the AOJ proposed to reduce the disability rating for the Veteran's service-connected lung disability from 30 percent to 10 percent based on a finding of CUE in the July 2009 rating decision.

3.  The finding of CUE was valid because the statutory or regulatory provisions extant at the time of the July 2009 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

4.  The AOJ implemented the August 2011 proposed reduction in a May 2013 rating decision with an effective date of August 1, 2013; the Veteran was notified of the proposed rating reduction more than 60 days in advance. 

5.  In an April 2016 decision, the AOJ reduced the rating for the Veteran's service-connected lung disability from 10 percent disabling to noncompensable from February 18, 2016; the decreased rating did not result in a reduction or discontinuance of compensation payments as other disability ratings were increased at the same time. 

6.  There is no evidence of malignant neoplasms, local recurrence, or metastasis of lung cancer since the surgery for the same in February 2007.

7.  For the period from October 1, 2009, to July 31, 2013, the Veteran's service-connected lung disability was not manifested by post-bronchodilator FEV-1 or FEV-1/FVC readings of 55 percent or less of predicted value; or DLCO (SB) less than 55 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or pulmonary involvement requiring systemic high does (therapeutic) corticosteroids for control. 

8.  For the period from August 1, 2013 to February 17, 2016, the Veteran's service connected lung disability was not manifested by post-bronchodilator FEV-1 or FEV-1/FVC readings of 56 to 70 percent of predicted value; or DLCO measured at 56-65 percent of predicted value; or pulmonary involvement with persistent symptoms requiring chronic low does (maintenance) or intermittent corticosteroids.

9.  For the period from February 18, 2016, the Veteran's service connected lung disability was not manifested by post-bronchodilator FEV-1 or FEV-1/FVC readings of 71 to 80 percent predicted value, or DLCO of 66- to 80-percent predicted value; or pulmonary involvement with persistent symptoms requiring chronic low does (maintenance) or intermittent corticosteroids.

10.  The Veteran's lung disability is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or tracheostomy, at any time. 

11.  The Veteran does not meet the schedular rating criteria for TDIU and there is no indication that his service-connected disabilities prevent him from securing or maintaining substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The reduction in the rating for a lung disability from 30 to 10 percent, effective August 1, 2013, was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 6918, 6844, General Rating Formula for Restrictive Lung Disease (2016).

2.  The criteria for a rating in excess of 30 percent for the service-connected lung disability, for the period from October 1, 2009 to July 31, 2013, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease (2016).

3.  The criteria for a rating in excess of 10 percent for the service-connected lung disability, for the period from August 1, 2013 to February 17, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease (2016).

4.  The criteria for a compensable rating for the service-connected lung disability, from February 18, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease (2016).

5.  The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in the case is discussed below. 

I.  Reduced ratings

The Veteran asserts that the reduction of his evaluation from 100 percent was improper.  By way of background, service connection for residuals of adenocarcinoma of the lung, right upper lobe, post-operative lobectomy was granted in a January 2008 rating decision and assigned a 100 percent disability rating.  Since then, the AOJ reduced the Veteran's assigned disability rating on several occasions.  Initially, the AOJ issued a July 2009 rating decision reducing the Veteran's rating from 100 percent to 30 percent.  The present appeal arose from the July 2009 reduction.  

While on appeal, a May 2013 rating decision reduced the rating from 30 percent to 10 percent finding CUE in the July 2009 rating decision.  Then, in an April 2016 rating decision, the AOJ assigned a noncompensable rating effective February 18, 2016.  

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction," and that § 3.105(e) "furthers Congress's intent" in this regard).  Pursuant to 38 C.F.R. § 3.105(e), before VA may reduce the assigned rating for a veteran's service-connected disability, it must notify him or her of this proposed reduction, and provide him or her with at least 60 days to present additional evidence showing that compensation should be continued at the present level.   


In addition to satisfying the procedures outlined above, the AOJ must gather evidence to establish that a rating reduction is proper.  According to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of AOJ decision assigning that rating).  In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

As explained in the Introduction above, the AOJ's July 2009 decision was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello, 3 Vet. App. 430 (1992).  However, as the rating code under which the Veteran's 100 percent disability was assigned instructs that the notice provisions in 38 C.F.R. § 3.105(e)  must be met with respect to the assignment of a new rating following the expiration of the temporal 100 percent rating, the Board will address whether such requirements were met.  

Here, the AOJ proposed the reduction from 100 percent to 30 percent, in January 2009.  The proposed reduction was implemented in the July 2009 rating decision.  As the proposed reduction set forth the material facts and reasons for the reduction (including review of June 2008 VA examination report and May 2008 pulmonary function test (PFT) results), the Veteran was notified of the same and allowed at least 60 days to respond with additional evidence, and the effective date of the reduction was more than 60 days following the decision, the AOJ fulfilled the requirements of 38 C.F.R. § 3.105(e). 

Evaluation of the propriety of the rating decision issued in May 2013, which reduced the rating from 30 percent to 10 percent, requires consideration of two separate standards - the standard relating to CUE and the standard governing reduction of benefits.  

By operation of law, a previous rating decision is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).

If CUE was not present in the July 2009 decision, then there is no basis for the reduction.  If CUE was present in the July 2009 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board is required to analyze both questions.

The regulation governing pulmonary/respiratory impairment resulting from lung cancer in effect at the time of the July 2009 rating decision, provides that when there has been no recurrence or metastasis of the cancer, the remaining disability shall be rated on the residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the General Rating Formula for Restrictive Lung Diseases. 

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

A 10 percent rating will be assigned where there is FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted. 

A 30 percent rating is assigned for FEV-1 measured at 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 percent of predicted value; or, DLCO (SB) measured at 56-65 percent of predicted value.  Id. 

A 60 percent rating is assigned for FEV-1 measured at 40-55 percent of predicted value, or FEV-1/FVC of 40-55 percent; or, DLCO (SB) measured at 40-55 percent of predicted value; or maximum oxygen consumption of 15- 20 ml/kg/min with cardiorespiratory limitation.  Id.

The maximum 100 percent rating is assigned for FVC measured at less than 40 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  Id. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance. Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. 

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal are the examiner provides a reason post-bronchodilator results should not be done.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96 (d)(5).

In this case, in January 2009, the AOJ proposed reduction of the 30 percent disability rating based on pulmonary function testing done in May 2008 and reviewed in the June 2008 VA examination report.  The reduction was promulgated in July 2009.  In May 2008, PFT results reflect FEV1 of 103 percent pre-drug predicted and 108 percent post-drug predicted.  FEV1/FVC was 90 percent pre-drug predicted value and 95 percent post-drug predicted value.  DLCO (SB) was not measured.

In the January 2009 proposed rating decision, and again in the July 2009 rating decision, the AOJ applied the FEV1/FVC "pre-drug predicted value" to rate the disability, rather than the "post-drug predicted value" as instructed in the Note to DC 6844.  When correctly applying the FEV1 post-drug predicted value of 108 percent and the FEV1/FVC post-drug predicted value of 95 percent, the applicable disability rating is 10 percent, not 30 percent as was assigned in July 2009.  As such, the Board finds that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  

In reaching this conclusion, the Board also considered the Veteran's contentions of record at the time of the July 2009 rating decision, that the Veteran suffered shortness of breath and fatigue which affected his ability to work.  See March 2009 statement.  

After a review of the evidence, the Board concludes that the AOJ's finding of CUE in the July 2009 rating decision was correct.  The statutory or regulatory provisions extant at that time were incorrectly applied to the medical facts that existed at the time of the adjudication, the error was undebatable and manifestly changed the outcome of the assigned rating.  Thus, reduction is the proper remedy.  The Board must therefore determine whether the proper procedures for implementing a rating reduction were followed.

Once the AOJ determined that there was CUE in the July 2009 rating decision, the AOJ issued a rating decision in August 2011, proposing to reduce the Veteran's disability rating.  The Veteran was notified of the same in August 2011.  The AOJ afforded the Veteran 60 days to provide additional evidence contesting the decision.  The proposed reduction was implemented in May 2013 with an effective date more than 60 days afterwards, as required by statute.  Thus, the May 2013 rating decision was proper as to procedure and properly corrected CUE which was present in the July 2009 rating decision. 

In sum, the Board finds that the reduction of the rating for the lung disability from 30 percent to 10 percent based on CUE, effective August 1, 2013 was proper and restoration of the 30 percent rating is not warranted.

Again, as discussed in the Introduction above, the provisions of 38 C.F.R. § 3.105(e) do not apply to the April 2016 rating decision which subsequently reduced the rating from 10 percent to noncompensable as the same rating decision granted an increased rating for another service-connected disability which increased the Veteran's combined disability rating.   

II. Increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a 

veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

As discussed above, the Veteran's service-connected lung disability is rated as follows: 30 percent disabling for the period from October 1, 2009 to July 31, 2013, 10 percent from August 1, 2013 to February 17, 2016, and noncompensable thereafter.  All of these ratings were assigned under Diagnostic Codes 6819-6844. The specific requirements for the rating criteria under these codes are set forth above.  

The Board has also considered whether the Veteran's lung disability may warrant a higher rating under DC 6846 (akin to Sarcoidosis), which provides for a 30 percent disability rating for pulmonary involvement with persistent symptoms requiring chronic low does (maintenance) or intermittent corticosteroids; a 60 percent disability rating for pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; and a 100 percent disability rating for cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 
 
For the reasons discussed below, the Board finds the criteria for higher ratings are not met during any of these stages.

	a.  Period from October 1, 2009 to July 31, 2013

For the period from October 1, 2009 to July 31, 2013, the Board finds that a rating in excess of 30 percent for, is not warranted.  At no time during this period, were FEV-1 or FEV-1/FVC measurements less than 55 percent,  nor was DLCO (SB) measured at 40-55 percent of predicted value, nor was maximum oxygen consumption of 15- 20 ml/kg/min shown with cardiorespiratory limitation, as contemplated by the next-higher, 60 percent disability rating under DC 6844.  Similarly, the record does not demonstrate pulmonary involvement requiring systemic high does (therapeutic) corticosteroids for control, as required for the next-higher, 60 percent disability rating under DC 6846.

In this regard, PFTs conducted by VA in May 2008 and reviewed during the June 2008 VA examination revealed FEV1 of 108 percent post-drug predicted and FEV1/FVC of 95 percent post-drug predicted value.  DLCO (SB) was not measured.  These values are consistent with a 10 percent disability rating.  There is no indication that there was any error in the PFT conducted in May 2008. 

Pulmonary function testing conducted during routine VA treatment in May 2009 resulted in FEV1 at 96 percent post-drug predicted and FEV1/FVC was 92 percent post-drug predicted value.  These values are also consistent with a 10 percent disability rating.  There is no indication that there was any error in the PFT conducted in May 2009.

Pulmonary function testing conducted in conjunction with the April 2012 VA examination resulted in FEV1 at 90 percent post-drug predicted, FEV1/FVC at 67 percent post-drug predicted value, and DLCO (SB) at 72 percent of predicted value.  The April 2012 VA examiner noted that the DLCO was the test result that most accurately reflected the Veteran's level of disability.  The examiner also noted the Veteran's reports regarding functional impact of the lung disability including shortness of breath and tired after walking two to three blocks, or climbing one or two flights of stairs.  The Veteran reported that he was working at the time but had to rest often.  

The Board acknowledges that the PFT results appear to support varying disability ratings.  In this regard, the FEV1 value does not support a compensable rating while the FEV1/FVC value is consistent with the assigned 30 percent disability, and the DLCO value is consistent with a 10 percent disability rating.  The Board places a high probative value on the VA examiner's opinion that the DLCO value most accurately reflected the level of the Veteran's disability as the VA examiner is a trained expert in the field of pulmonary medicine.  Nevertheless, even viewing the April 2012 PFTs result in the light most favorable to the Veteran, at best, the PFT meets the requirement for the then-assigned 30 percent rating.  The PFTs do not meet the criteria for the next-higher 60 percent disability rating. 

Further, the April 2012 VA examination report indicated that the Veteran was not treated with corticosteroids.  None of the VA treatment records indicate that the Veteran had pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control. 

As none of the records dated prior to July 31, 2013 resulted in PFT values consistent with those required for the next-higher 60 percent disability rating, or indicate that the Veteran had pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids, a rating in excess of 30 percent is not warranted during this period. 

	b.  Period from August 1, 2013 to February 17, 2016

For the period from August 1, 2013 to February 17, 2016, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, the evidence does not demonstrate that the Veteran had FEV-1 or FEV-1/FVC measurements between 56 and 70 percent, nor was DLCO (SB) measured at 56-65 percent of predicted value, as contemplated by the 30 percent disability rating.  

There is no indication that the Veteran had pulmonary involvement with persistent symptoms requiring chronic low does (maintenance) or intermittent corticosteroids during this period. 

Pursuant to the May 2015 remand, the AOJ sought outstanding VA treatment records dated during this period; however, the inquiry confirmed that the Veteran was not treated at VA during this period.  The Veteran has not indicated that he was treated privately during the period.  Thus, there are no outstanding records that may support a higher rating.  

	c.  Period from February 18, 2016

For the period from February 18, 2016, the Board finds that a compensable rating is not warranted.  At no time during this period, were FEV-1 or FEV-1/FVC post-dilator predicted percentages between 71 and 80 percent, nor was DLCO (SB) 66 to 80 percent predicted, as contemplated by the 10 percent disability rating.

Pulmonary function testing conducted by VA in February 2016 and reviewed during the March 2016 VA examination, resulted in FEV-1 of 89 percent predicted pre-bronchodilator and 90 percent post-bronchodilator; FEV-1/FVC of 66 percent post-bronchodilator; and DLCO (SB) 84 percent predicted.  The March 2016 VA examiner noted that the FEV-1 predicted score most accurately reflected the Veteran's level of disability at that time.  The Board acknowledges that the FEV-1/FVC post-bronchodilator predicted value of 66 percent appears to meet the 30 percent disability rating criteria, however, the Board places a high probative value on the March 2016 VA examiner's determination that the FEV-1 predicted score most accurately reflected the Veteran's level of disability.  In this regard, the VA examiner is a trained medical expert in the field of pulmonary medicine and rendered the opinion based upon review of all of the evidence of record. 

The March 2016 VA examiner reviewed all of the evidence of record, as well as the electronic claims file which included the Veteran's statements regarding shortness of breath and fatigue, interviewed the Veteran, and conducted the appropriate clinical testing.  The March 2016 VA examiner also noted that the Veteran's disability did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  For all of these reasons, the Board places a high probative value on the opinion of the March 2016 VA examiner.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Pertinent to all of the stages at issue, the March 2016 VA examiner also noted that the Veteran's malignant neoplasm was in remission and that the Veteran's final treatment was in 2007 when the Veteran had the right upper lobectomy.   This finding is duplicative of evidence already of record in that none of the VA treatment records or earlier examination reports indicate that the Veteran's cancer was not in remission or that the Veteran had any additional treatment following the 2007 lobectomy. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding his symptoms of shortness of breath and fatigue in his March 2009 written statement, as well as his report to a VA clinician in April 2009 regarding his labored breathing and windedness with exertion, and his statements to the April 2012 VA examiner regarding tiredness and shortness of breath after walking two to three blocks or climbing one to two flights of stairs.  The Board has also considered the Veteran's statements regarding interference with work and will address the same in the TDIU section below.  While the Veteran is competent to report symptoms that come to him through his sense, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), the disability ratings are based upon criteria in the rating schedule.  The Board places a higher probative value on the clinical test results as they are reflective of the specific rating criteria and there is no indication that the results were incorrect.

The preponderance of the evidence is against a higher rating at any stage on appeal.  Thus, the claims for higher ratings at the respective stages, or any additional stages, must be denied. 

III.  TDIU 

In March 2009, the Veteran submitted correspondence to VA, reporting that he stopped working in February 2009 due to shortness of breath and fatigue.  The AOJ interpreted the statement as a claim for entitlement to a TDIU and denied the same in a September 2009 rating decision.  Although the Veteran did not directly disagree with the September 2009 rating decision, he raised the issue again in his June 2013, VA Form 9 when he reported that his current employment schedule of two days a week would have to end as he could not keep it up.  The AOJ did not address entitlement to TDIU after the June 2013 statement.  Accordingly, in the May 2015 remand, the Board found that under Rice v. Shinseki, 22 Vet. App. 446 (2009), the record reasonably raised a claim of TDIU and the claim was remanded for adjudication.  

On remand, in February 2016, the Veteran submitted a VA Form 21-8940 requesting increased compensation based on unemployability and identified service connected lung disability as well as service-connected "organic brain syndrome," as the basis for the claim.  The AOJ addressed the issue of entitlement to TDIU in the April 2016 supplemental statement of the case.  The Veteran, through his representative, reiterated his desire for TDIU, in the March 2017 Informal Hearing Presentation.  Thus, the issue is properly before the Board. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the Veteran is service-connected for the following: posttraumatic stress disorder (PTSD) due to encephalopathy, secondary to C-4 intoxication, claimed as amnesia (50 percent) and residuals of adenocarcinoma of the lung, right upper lobe, post-operative lobectomy (noncompensable).  Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). 

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Veteran maintains that he is entitled to TDIU despite having a combined disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The record reflects that the Veteran worked post-service as a construction foreman as well as in housekeeping.  See February 2016 VA Form 21-8940.  The Veteran reported that he stopped working full time in February 2007 but that he has worked approximately 16 hours per week since 2011.  Id.

The Veteran has not submitted any medical opinions indicating that his service-connected physical or mental health affect his ability to obtain or retain substantially gainful employment.  A review of the VA examinations and treatment records similarly do not show such evidence. 

In this regard, the Board acknowledges the Veteran's report to the April 2016 VA psychiatric examiner that the Veteran was working at VA on weekends and VA had asked the Veteran to increase his time, but he chose not to do so due to fatigue and breathing difficulties.  Such statement is consistent with the Veteran's earlier report to the April 2012 VA examiner that he worked but he had to rest often.  

The Board also notes that the March 2016 VA pulmonary examiner determined that the Veteran's respiratory condition did not impact the Veteran's ability to work.  The VA examiner further opined that it was not at least as likely as not that the Veteran's lung disability alone precluded his ability to obtain or maintain substantially gainful employment.  The examiner explained that there were no pulmonary function abnormalities secondary to the right upper lobectomy.  The examiner further explained that the Veteran's lung volumes were normal and the DLCO (SB) was normal.  The examiner noted that the Veteran's only residual is the thoracotomy scar which is well healed and non tender and not unstable and does not cause any functional impairment.  While this examiner's determination is not controlling, the evidence he based it upon in this case.  The examiner's opinions were made following review of the evidence of record, which included the Veteran's March 2009 statement that the Veteran had to stop working due to shortness of breath and fatigue and the aforementioned April 2012 statement.  The March 2009 and April 2012 statements are consistent with the shortness of breath and fatigue symptoms reported during the April 2016 VA psychiatric examination.  

There is no indication that the March 2016 VA examiner was not fully aware of the Veteran's contentions regarding shortness of breath and fatigue.  A remand for an addendum opinion to allow the March 2016 VA examiner to review the April 2016 VA examination report would only unduly delay resolution of the claim.  

Further, VA treatment records and VA examination reports indicate that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity, but do not indicate that the Veteran could not function in a work environment due to his PTSD.  Again, the Veteran reported during his April 2016 VA psychiatric examination that he worked for VA on the weekends and that he had a very positive experience with colleagues there.  The April 2016 VA examiner opined that the Veteran's PTSD symptoms impaired his ability to work but that it was not likely that his PTSD precluded the Veteran's ability to obtain or maintain substantially gainful employment.  

The Board acknowledges the Veteran's representative's contention expressed in the March 2017 IHP that the Board should seek an outside medical opinion to determine whether the Veteran's service-connected disabilities prevent the Veteran from sustaining gainful employment.  However, the ultimate question of whether a Veteran is capable of securing or follow substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that outside medical opinion is not necessary here as the evidence of record is adequate for the Board to determine whether TDIU is warranted. 

The Board observes that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this case, the Board accords great probative weight to the aforementioned VA examiners' opinions.  Specifically, all of the VA examiners considered the full record, to include the Veteran's work history and complaints regarding the impact that the service-connected disabilities have on the Veteran's ability to perform his employment duties.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the March 2016 and April 2016 VA examiner's opinions.  

Thus, based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected disabilities.  As such, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  There is simply no competent medical evidence to support the finding that such disabilities preclude the Veteran's ability to work.  Importantly, the only medical opinions addressing this matter weigh against the claim.  The Board also finds it significant that the Veteran reported at his April 2016 VA psychiatric examination that he enjoyed working on the weekends. 

Furthermore, to the extent that the Veteran attempts to establish entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that the Veteran is not shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while he is competent to describe symptoms related to his service-connected lung and psychiatric disabilities, he is not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment in a variety of fields.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms. 

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).

ORDER

The May 2013 rating decision which reduced the disability rating for the lung disability from 30 percent disabling to 10 percent disabling, was proper. 


The claims for ratings for the lung disability in excess of 30 percent from October 1, 2009 to July 31, 2013, and in excess of 10 percent from August 1, 2013 to February 17, 2016, and in excess of a noncompensable rating thereafter, are denied.

TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


